ORDER AMENDING
The memorandum disposition filed on August 17, 2016 is amended on page three line six by adding new footnote one, which states:
Clainaants’ argument that the bankruptcy court lacked jurisdiction over them fails. Claimants filed a Rule 60(b)(4) motion in the bankruptcy court seeking relief from the prior sale order, arguing that they had acquired title to a portion of the Property through adverse possession. See Wellness Int’l Network, Ltd. v. Sharif [— U.S. —], 135 S.Ct. 1932, 1939 [91 L.Ed.2d 911] (2015) (stating there is no jurisdictional defect “when the parties knowingly and voluntarily consent to adjudication by a bankruptcy judge”).
With this amendment, the petition for rehearing and rehearing en banc is DENIED. No further petitions for rehearing shall be filed.